Citation Nr: 1744774	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-22 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a retinal spots of the eyes.

2.  Entitlement to service connection for blepharitis.

3.  Entitlement to service connection for residuals of a fractured nasal bone.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for right ear hearing loss disability.

6.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

7.  Entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disability.

8.  Entitlement to an initial compensable rating for a sinus disability.
9.  Entitlement to an initial compensable rating for migraine headaches.

10.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from July 1978 to August 1995, from August 2006 to August 2008, and from September 2008 to September 2009.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The issues of entitlement to service connection for retinal spots of the eyes, entitlement to initial ratings in excess of 10 percent for degenerative arthritis of the cervical spine and thoracolumbar spine, and entitlement to initial compensable ratings for a sinus disability, migraine headaches, and PFB are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not currently have blepharitis.

2.  The Veteran does not currently have residuals of a fractured nasal bone.  

3.  The Veteran does not currently have a respiratory disability.

4.  The Veteran does not currently have right ear hearing loss disability by VA standards.


CONCLUSIONS OF LAW

1.  Blepharitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  Residuals of a fractured nasal bone were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

3.  A respiratory disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

4.  Right ear hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  

Here, with regard to the claims being decided, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on his behalf, or that any VA examination provided during the course of this appeal was inadequate.  Therefore, no further notification or assistance is necessary. 

Service Connection

The Veteran seeks service connection for blepharitis, residuals of a nasal bone fracture, a respiratory disability, and right ear hearing loss on a direct basis, as related to or initially manifesting during active service.  According to an October 2009 application for VA compensation and written statements he and his representative submitted in November 2009, May 2010, August 2011 and July 2017, the blepharitis began in August 1980, through 1984, manifested as pain and swelling and blurry, watery eyes with light sensitivity, including as secondary to eye injuries, and now manifests as swelling and burning of the eyes with pain.  The respiratory disability reportedly results from environmental hazards of the Gulf War, including dusty offices, was noted at Camp Slayer, an Iraq medical clinic, in 2008, and now manifests as breathing problems.  Although service connection has been established for left ear hearing loss only, the Veteran also claims that he has hearing loss in the right ear, which initially manifested in September 2009.  He reports a medical history of noise exposure during many years of working on weapons ranges, including in October 1994, when he was instructing students and a 50 caliber weapon fired nearby.  He initially claimed that he fractured his nose in April 1988 and then in February 1989, but later referred to his service medical records from Fort Benjamin Harrison dated in 1992 as proof of the fracture.  He claims that secondary to that fracture, he now experiences nasal pain and tenderness to touch, particularly when fatigued.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, to include sensorineural hearing loss, if the disease manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Here, in the four cases at issue, the evidence does not satisfy all elements of a service connection claim.  The evidence does not show a current disability during or contemporary to the appeal period, a prerequisite for establishing service connection.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Right Ear Hearing Loss

Service medical records satisfy the in-service occurrence element of a service connection claim by showing, as alleged, the Veteran was exposed to noise during active service.  In October 1994, he presented with decreased hearing in the right ear and a headache after standing next to exploding M-60 and AT-4 cannons.  An examiner noted no perforated eardrum and questionable right ear hearing loss, but diagnosed a close artillery concussion and barotrauma related headache.  The question is whether the Veteran has right ear hearing loss as a result of this noise exposure or acoustic trauma during service.  

Impaired hearing is to be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The Veteran underwent multiple audiological tests during service and, according to those tests, although his hearing worsened from the 1970s to 2009, his auditory thresholds remained between 0 and 30 in the critical frequencies and no medical professional has diagnosed right hearing loss.  

Similarly, after service, no medical professional diagnosed right ear hearing loss by VA standards.  According to a report of VA audiological examination conducted in December 2009 and a related addendum opinion, the Veteran has normal hearing in the right ear.  During the examination, he had auditory thresholds of between 15 and 25 in the critical frequencies and a speech recognition score of 100 percent.

So, despite having been exposed to noise and having sustained acoustic trauma in service, there is no medical evidence showing that the exposure or trauma resulted in a right ear hearing loss disability for VA purposes.  The Veteran's assertions diagnosing right ear hearing loss disability and linking it to in-service noise exposure represent the only evidence of record satisfying the current disability and nexus elements of this claim.  The Veteran is competent to report when he began to experience hearing difficulties as such difficulties are lay observable.  However, without medical training, which he lacks, he is not competent to determine if these difficulties are sufficiently severe as to be considered hearing loss.  This matter, requiring audiological testing, is simply beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the most persuasive evidence, the audiological testing, shows that the Veteran's does not have right ear hearing loss that qualifies as a disability for VA purposes.

The Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Blepharitis, Nasal Fracture, and Respiratory Disability

Service medical records satisfy the in-service occurrence element of these service connection claims.  Those records include a May 1980 diagnosis of blepharitis, albeit provisional, not supported on physical evaluation.  On that date, the Veteran presented complaining of persistent edema of the eyelids.  Thereafter, in the 1980s and 1990s, the Veteran sustained eye injuries and sought treatment for various eye disabilities, but not blepharitis.  The service medical records also include a June 1989 diagnosis of a fractured nasal bone secondary to a motor vehicle accident and show that the Veteran occasionally reported respiratory symptoms during active service.

After service, however, no medical professional has diagnosed blepharitis.  The Veteran has sought treatment for multiple eye complaints, none attributed to blepharitis.  In addition, no medical professional has diagnosed any residuals of a nasal fracture or any respiratory disability.  During a VA examination conducted in December 2009, the Veteran specifically denied having a respiratory disability.  The examiner noted there was no pathology evident to diagnose any respiratory disability.  

At the December 2009 VA examination, the Veteran identified sinus problems and headaches as residuals of an in-service nasal bone fracture and double vision as part of blepharitis.  The examiner objectively confirmed maxillary mucosal thickening and migraine headaches, disabilities for which the Veteran is already service-connected, but noted no other residuals of the in-service nasal bone fracture.  The examiner diagnosed multiple eye disabilities, which are addressed in the remand below, but not blepharitis, indicating any such condition had resolved.  

Despite having been seen for eye and respiratory complaints and fracturing a nasal bone in service, there is no medical evidence showing that the Veteran current has blepharitis or a respiratory disability related to those complaints.  There is also no medical evidence showing that the Veteran has any residuals of the in-service nasal fracture for which he is not already service-connected.  

The Veteran's assertions diagnosing blepharitis, a respiratory disability and residuals of the nasal bone fracture and linking those disabilities to service represent the only evidence of record satisfying the current disability and nexus elements of this claim.  Those assertions cannot be considered competent diagnoses or nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the VA examination is more persuasive evidence because of the training and medical knowledge of the examiner.  The Veteran has not submitted any contrary competent evidence showing that a medical professional has diagnosed any blepharitis, respiratory disability, or residuals of a nasal fracture that have not already been service-connected.

The Board finds that the preponderance of the evidence is against each of these claims.  Therefore, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for blepharitis is denied.

Entitlement to service connection for residuals of a fractured nasal bone is denied.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for right ear hearing loss disability is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for retinal spots of the eyes, entitlement to initial ratings in excess of 10 percent for degenerative arthritis of the cervical spine and degenerative arthritis of the thoracolumbar spine, and entitlement to initial compensable ratings for a sinus disability, migraine headaches, and PFB.  However, additional action is necessary before the Board proceeds.  

With regard to the claim for service connection for retinal spots of the eyes additional medical information is needed.  It is clear the Veteran has multiple eye disabilities.  He is service-connected for open angle glaucoma with dry eye syndrome, and diplopia.  There are others for which he is not service-connected.  Doctors have confirmed one of the nonservice-connected eye disabilities as retinal spots, noted during and since service, but according to a VA examiner who evaluated the Veteran's eyes in December 2009, those spots, described as two pinpoint focal areas of hyperpigmentation, were likely congenital.  To determine whether service connection may be granted for a retinal spot disability, the Board must first understand the nature of the disability, including whether it is congenital.  38 C.F.R. § 3.303 (2016) (congenital or developmental defects and refractive error of the eye are not diseases or injuries within meaning of applicable VA legislation); VAOPGCPREC 82-90 (1990), 56 Fed. Reg. 45,711 (1990) (if defect found to be subject to superimposed disease or injury and that disease or injury develops during service, resulting in increased disability, service connection may be granted for consequent disability).

With regard to the claims for higher initial ratings for neck, spine, and sinus  disabilities; headaches; and PFB, additional medical information is needed.  During the course of this appeal, VA provided the Veteran VA examinations of the spine, sinuses, headaches, and skin, but the reports of these examinations are stale.  Over seven years have passed since the Veteran underwent those examinations and, since then, the Veteran has alleged that the disabilities have worsened.  The Board finds that more contemporary examinations are needed to adjudicate the severity of those disabilities.

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination.  The examiner should review all pertinent evidence of record, including service medical records showing in-service eye injuries, bilateral eye complaints, and treatment; post-service treatment records showing continued treatment for bilateral eye complaints; and the December 2009 VA examination report, which includes multiple eye diagnoses.  The examiner should record in detail the Veteran's history of eye symptoms, particularly their nature and when they initially manifested and, thereafter, whether they continued to be present.  The examiner should then refer to the eye disabilities for which the Veteran is already service-connected, including open angle glaucoma with dry eye syndrome, and diplopia, and indicate which of the Veteran's reported eye symptoms result from each of those disabilities.  The examiner should conduct all necessary testing and diagnose all eye disabilities found, including, retinal spots.  With regard to each disability not already service-connected, the examiner should indicate whether the disability is congenital or development in nature and, if so, whether it is a disease or a defect.  In an effort to distinguish those eye symptoms for which the Veteran is already receiving VA compensation from those for which he is not, the examiner should identify all symptoms caused by each eye disability.  The examiner should then opine whether is at least as likely as not (50 percent or greater probability) that each eye disability initially manifested during or is related to a period of active service.  With regard to any congenital or developmental eye defect, the examiner should also opine whether, during service, it was subject to superimposed disease or injury, causing additional disability.  With regard to any congenital or developmental eye disease, the examiner should opine whether it worsened in service beyond its natural progression.  The examiner should provide rationale for all opinions expressed, including by citing to the record.

2.  Schedule the Veteran for a VA spine examination to determine the severity of cervical and thoracolumbar spine disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner should provide ranges of motion of the cervical and thoracolumbar spine for active and passive motion and for weight-bearing and nonweight-bearing.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, weakened motion, fatigability, incoordination, or on flare up.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and should state what accommodations would be required due to the service-connected disabilities.

3.  Schedule the Veteran for a VA headaches examination to determine the severity of headaches.  The examiner must review the claims file and should note that review in the report.  The examiner should describe the frequency and duration of headaches and should describe the frequency and duration of any prostrating headaches.  The examiner should also opine as to the level of occupational impairment due to headaches.



4.  Schedule the Veteran for a VA sinus examination to determine the severity of the service-connected sinus disability.  The examiner must review the claims file and should note that review in the report.  The examiner should describe the manifestations and symptoms of the sinus disability.

5.  Schedule the Veteran for a VA skin examination to determine the severity of the service-connected pseudofolliculitis barbae.  The examiner must review the claims file and should note that review in the report.  The examiner should describe the manifestations of the disability and should describe the area of exposed skin surface and the area of the entire body affected.

6.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


